Citation Nr: 1444857	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Attorney




INTRODUCTION

The Veteran had active military service from September 1960 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2013, the Board remanded the case to the RO for additional development.  The matter has since returned.


FINDING OF FACT

Tinnitus had its onset during the Veteran's active service or is otherwise etiologically related thereto.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  Specifically, he reports exposure to loud helicopter noise while performing his duties as a helicopter mechanic.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was single roter helicopter mechanic.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.

A review of the service treatment records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  There are also no documented complaints of tinnitus until many years post-service.  

In April 2010, the Veteran was afforded a VA audiological examination.  At that time, the examiner incorrectly noted that there was no claim for tinnitus.  In an October 2013 adendum, the examiner reported being unable to opine on tinnitus as the Veteran denied having tinnitus at the time of the examination.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's statement regarding the Veteran's denial of tinnitus as the record contains evidence of the Veteran reporting tinnitus symptoms both before and after the VA examination.  The examiner's misstatement of the facts and lack of opinion cannot serve as the basis of a denial of entitlement to service connection.

The Veteran is also deemed competent to state he has had ringing in his ears and the onset of the same because ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Here, although there was no documentation of tinnitus in service, the Veteran is competent to testify that he first experienced tinnitus during service.  VA has also conceded military hazardous noise exposure as consistent with the circumstances of the Veteran's service, which adds credence to his contentions, and there is no evidence of acoustic trauma outside of military service.  There is also no adequate, competent medical opinion to refute the Veteran's claim.

Therefore, in light of the foregoing, the evidence is in relative equipoise as to whether the Veteran's tinnitus is related to military service.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


